


Exhibit 10.21
Director Restricted Stock Agreement




Talmer Bancorp, Inc.
Equity Incentive Plan
Participant:
No. of Shares:
Date of Grant: June 8, 2015




This Restricted Stock Agreement (the “Agreement”) evidences the grant to the
Participant named above (“you” or “Participant”) of the number of restricted
shares set forth above (each, an “Award Share,” and collectively, the “Award
Shares”) of the $1.00 par value Class A common stock of Talmer Bancorp, Inc., a
Michigan corporation (the “Company”) as of the date of grant set forth above
(the “Date of Grant”), pursuant to the Talmer Bancorp, Inc. Equity Incentive
Plan, as amended (the “Plan”) and conditioned upon your agreement and compliance
with the terms set forth below. All of the provisions of the Plan are expressly
incorporated into this Agreement.


1.Terminology. Capitalized words used in this Agreement and not defined herein
shall have the meaning set forth in the Plan.


2.Vesting.


(a)As of the Date of Grant, all Award Shares are unvested. All Award Shares
shall become vested on earlier of (i) the one year anniversary of the Date of
Grant, or (ii) the date of the 2016 annual shareholders meeting, unless vested
earlier in accordance with this Agreement or as directed by the Administrator;
and provided that, Participant has attended at least 75% of the aggregate of the
total number of board meetings and the total number of meetings held by the
committees of the board on which Participant served for the calendar year 2015.


(b)Notwithstanding anything herein to the contrary, if prior to the one year
anniversary of the Date of Grant there is a Change of Control Event, as defined
in Section 2.07 of the Plan, all Award Shares shall become vested concurrent
with the consummation of such Change of Control Event.


3.Service on the Board of Directors. If your service as a member of the board of
directors of the Company ceases for any reason, all Award Shares that are not
then vested will be immediately and automatically forfeited and cancelled upon
the date your service as a director terminates. You will be required to perform
“substantial services” (within the meaning of the Internal Revenue Code of 1986,
as amended, (the “Code”) Section 409A(d)(4)) for the Company (including the
Bank) (and any applicable successor of the Company and the Bank) through the
vesting date in order for vesting to occur, if at all, on such date.


4.Restrictions on Transfer.


(a)Until an Award Share becomes vested, you may not sell, pledge, assign or
otherwise directly or indirectly dispose of or transfer the Award Shares
(whether by operation of law or otherwise) and the Awards Shares shall not be
subject to execution, attachment or similar process.


(b)The Company shall not be required to (i) transfer on its books any Award
Shares that have been sold or transferred in contravention of this Agreement or
(ii) treat as the owner of Award Shares, or otherwise accord voting, dividend or
liquidation rights to, any transferee to whom Award Shares have been transferred
in contravention of this Agreement.




--------------------------------------------------------------------------------




(c)Upon vesting, an Award Share shall be transferred to you without restrictions
on further transfer in accordance with Section 5.


5.Stock Issuance.
(a)The Company shall issue the Award Shares in book entry form, registered in
your name with notations regarding the applicable restrictions on transfer
imposed under this Agreement; provided, however, that the Company may, in its
discretion, elect to issue such shares in certificate form as provided below.
(b)Any certificates representing the Award Shares that may be delivered to you
by the Company prior to vesting shall be redelivered to the Company to be held
by the Company until the restrictions on such Award Shares have lapsed and the
Award Shares shall thereby have become vested or the shares represented thereby
have been forfeited hereunder. Such certificates shall bear a legend as
contemplated by this Section 5.
(c)Promptly after the vesting of the Award Shares pursuant to this Agreement,
the Company shall, as applicable, either remove the notations on any shares
issued in book entry form which have vested or deliver to you a certificate or
certificates evidencing the number of Award Shares which have vested.
(d)If the Company elects to issue you certificates, you shall be required to
execute a stock power, in the form attached as Exhibit A, with respect to the
Award Shares. The Company shall not deliver any certificates in accordance with
this Agreement unless and until the Company shall have received such stock power
executed by you. You, by acceptance of this award, shall be deemed to appoint,
and you do so appoint by execution of this Agreement, the Company and each of
its authorized representatives as your attorney(s)-in-fact to effect any
transfer of unvested forfeited Award Shares (or Award Shares otherwise
reacquired by the Company hereunder) to the Company as may be required pursuant
to the Plan or this Agreement and to execute such documents as the Company or
such representatives deem necessary or advisable in connection with any such
transfer.
(e)Until the Award Shares become vested, any share certificates or book entry
positions representing such shares will include a legend to the effect that you
may sell, pledge, assign or otherwise directly or indirectly dispose of or
transfer the Award Shares and the Award Shares are subject to the provisions of
this Agreement and the Plan.
6.Taxes: Election and Withholding.
(a)You hereby agree to make adequate provision for foreign, federal, state and
local taxes required by law to be withheld, if any, which arise in connection
with the grant or vesting of the Award Shares. You may elect, or the Company
shall have the right, to deduct from any compensation or any other payment of
any kind (including withholding the issuance of Shares) due you the amount of
any federal, state, local or foreign taxes required by law to be withheld as a
result of the grant or vesting of the Award Shares in whole or in part;
provided, however, that the value of the Shares withheld may not exceed the
statutory minimum withholding amount required by law. The Company may report any
income to the Internal Revenue Service and any other applicable governmental
entity, even if you refuse to make any tax or withholding payments. The value of
Award Shares deducted is based on the Fair Market Value of the Shares on the
applicable date of vesting.
(b)  You hereby acknowledge that you have been advised by the Company to seek
independent tax advice from your own advisors regarding the availability and
advisability of making an election under Section 83(b) of the Code, and that any
such election, if made, must be made within 30 days of the Date of Grant. If you
make an election under 83(b) of the Code, you agree to promptly deliver a copy
of such election to the Company. You expressly acknowledge that you are solely
responsible for filing any such Section 83(b) election with the appropriate
governmental authorities, irrespective of the fact that such election is also
delivered to the Company. You may not rely on the Company or any of its
officers, directors or employees for tax or legal advice regarding this award.


7.Required Forfeitures and Clawbacks. Each Award Share is conditioned on your
forfeiting, waiving, or repaying to the Company any amount or Award Share as may
be required in compliance with Section 304 of the Sarbanes-Oxley Act, Section
954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act, and the
Company’s clawback compliance policy as in effect from time to time and as
directed by the Administrator. You agree




--------------------------------------------------------------------------------




to execute any documents to effect any required forfeiture, waiver or clawback.
You agree to assign any Award Shares to the Company or pay any cash amount in
lieu thereof as may be required for such compliance.


8.Rights as Shareholder. Except as otherwise provided in this Agreement with
respect to the Award Shares which have not vested, you are entitled to all
rights of a shareholder of the Company, including the right to vote the Award
Shares (subject to any applicable Voting Agreement or similar arrangement to
which you may be a party) and receive dividends and/or other distributions
declared on the Award Shares; provided, however, that any dividends and/or other
distributions declared on the Award Shares may, at the discretion of the
Administrator, be held by the Company, and your rights to receive such dividends
and/or other distributions may vest at the same time as the Award Shares. If you
forfeit any Award Shares granted pursuant to this Agreement, such Award Shares
(and any cash dividends withheld with respect thereto) shall automatically
revert to the Company (without any payment by the Company to you).


9.The Company’s Rights. The existence of the Award Shares shall not affect in
any way the right or power of the Company or its shareholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
other stocks with preference ahead of or convertible into, or otherwise
affecting the Shares or the rights thereof, or the dissolution or liquidation of
the Company, or any sale or transfer of all or any part of the Company’s assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.


10.Non-Guarantee of Employment or Service Relationship. Nothing in the Plan or
this Agreement shall alter your at-will or other employment status or other
service relationship with the Company, nor be construed as a contract of
employment or service relationship between the Company and you, or as a
contractual right of you to continue in the employ of, or in a service
relationship with, the Company for any period of time, or as a limitation of the
right of the Company to discharge you at any time with or without cause or
notice and whether or not such discharge results in the forfeiture of any Award
Shares or any other adverse effect on your interests under the Plan.


11.Successors.
(a)This Agreement is personal to the Participant and without the prior written
consent of the Company shall not be assignable by the Participant.
(b)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.
(c)The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “the Bank” shall mean Talmer Bank and Trust as hereinbefore defined
and any successor to its business and/or assets as aforesaid which assumes and
agrees to perform this Agreement by operation of law, or otherwise. As used in
this Agreement, “the Company” shall mean Talmer Bancorp, Inc. as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.
12.Miscellaneous.


(a)Notices. All notices and other communications made or given pursuant to this
Agreement shall be in writing and shall be sufficiently made or given if hand
delivered, mailed by certified mail, transmitted by facsimile or email,
addressed to you at the address contained in the records of the Company, or
addressed to the Administrator, care of the Company for the attention of its
Corporate Secretary at its principal executive office.


(b)Entire Agreement. This Agreement, together with the Plan, contains the entire
agreement between the parties with respect to the Award Shares granted
hereunder. Any oral or written agreements, representations,




--------------------------------------------------------------------------------




warranties, written inducements, or other communications made prior to the
execution of this Agreement with respect to the Award Shares granted hereunder
shall be void and ineffective for all purposes.


(c)Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (iii)
the balance of the Agreement shall be enforceable in accordance with its terms.


(d)Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have an adverse effect on the Award Shares as
determined in the discretion of the Administrator, except as provided in the
Plan or in a written document signed by each of the parties hereto.


(e)Conformity with Plan. This Agreement is intended to conform in all respects
with, and is subject to all applicable provisions of, the Plan. Inconsistencies
between this Agreement and the Plan shall be resolved in accordance with the
terms of this Agreement. A copy of the Plan has been provided to you.


(f)Governing Law. The validity, construction and effect of this Agreement, and
of any determinations or decisions made by the Administrator relating to this
Agreement, and the rights of any and all persons having or claiming to have any
interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Michigan, without regard to its provisions
concerning the applicability of laws of other jurisdictions.


(g)Captions. The captions (i.e., all section headings) used in this Agreement
are for convenience only and shall not be deemed to limit, characterize or
affect in any way any provisions of the Agreement.


(h)Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.


The Parties’ Signatures are Contained on the Following Page.








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer.
TALMER BANCORP, INC.
By:     _______________                    
Name:    David T. Provost            
Title:    CEO                    


Date:     June __, 2015                


The undersigned hereby acknowledges that he/she has carefully read this
Agreement and agrees to be bound by all of the provisions set forth herein.
PARTICIPANT
                                
Name:


Date:                         


Address:                     
                    


Facsimile:                     


Enclosure: Talmer Bancorp, Inc. Equity Incentive Plan, as amended
                  


8








--------------------------------------------------------------------------------




{This Stock Power should be signed in blank and deposited with the Company if
share certificates are issued and/or delivered to the Participant for Award
Shares that are forfeitable.}




STOCK POWER




FOR VALUE RECEIVED, the undersigned, ___________________________, hereby sells,
assigns and transfers unto Talmer Bancorp, Inc., a Michigan corporation (the
“Company”), or its successor, _________ shares of restricted Class A common
stock, par value $1.00 per share, of the Company standing in my name on the
books of the Company, represented by Certificate No. ___, which is attached
hereto, and hereby irrevocably constitutes and appoints
______________________________ as my attorney-in-fact to transfer the said stock
on the books of the Company with full power of substitution in the premises.


This Stock Power may only be used in connection with the forfeiture of Award
Shares pursuant to that certain Restricted Stock Agreement between ____________
and the Company, dated ______________.


____________________________________
Name:


Dated: ______________________________












--------------------------------------------------------------------------------




IF YOU WISH TO MAKE A SECTION 83(B) ELECTION, THE FILING OF SUCH ELECTION IS
YOUR RESPONSIBILITY.


YOU MUST FILE THIS FORM WITHIN 30 DAYS OF the date of grant of THE SHARES.


YOU (and not the Company or any of its agents) shall be solely responsible for
filing such form WITH THE IRS, even if YOU request the company or its agents to
make this filing on YOUR behalf and even if the company or its agents have
previously made this filing on YOUR Behalf.












